FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 16, 2022

                                    No. 04-22-00127-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                              Bryan Leonel Rodriguez MEJIA,
                                         Appellee

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10372CR
                         Honorable Tully Shahan, Judge Presiding


                                      ORDER
       Appellee’s brief originally was due on May 5, 2022. Appellee requested and was granted
a seven-day extension until May 12, 2022. On May 12, 2022, appellee filed an unopposed
motion requesting a twenty-day extension of time. The motion is GRANTED, and appellee is
ORDERED to file his brief no later than June 2, 2022.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court